Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-7, 9, and 12-24 are allowable.

Reason for allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically U.S. Patent Application US 20200409551 A1 to Marsden et al. does not expressly teach or render obvious the invention as recited in independent claims 1, 12, and 18.
            The prior art teaches an electronic device (i.e. fig. 1A, para. [0089]) comprising: a display device including a touch sensor (i.e. para. [0044, 0101]); and a processor electrically connected to the touch sensor and the display device (i.e. para. [0044]), wherein the processor is configured to control the electronic device (i.e. para. [0097]) to: display content and a cursor (i.e. fig. 5A-1, para. [0224]) on a first area of the display device (i.e. fig. 5A-1, para. [0224]), display a touch pad user interface configured to receive a touch input on a second area of the display device (i.e. para. [0240]), and control the cursor on the first area based on the touch input received through the touch pad user interface displayed on the second area (i.e. fig. 5E-3, para. [0242-0244]), wherein the processor being configured to control the cursor includes: control for determining whether to move the cursor or change a size of the cursor based on whether a condition A or a condition B is satisfied, where the condition A comprises that a movement speed of the touch input is greater than a speed threshold value (i.e. FIG. 5H-2, para. [0261]) and a movement distance of the touch input is greater than or equal to a second distance threshold value or that the movement speed of the touch input is less than the speed threshold value and the movement distance of the touch input is greater than a first distance threshold value (i.e. FIG. 5H-2, para. [0261]), and wherein the condition B comprises that the movement speed of the touch input and the movement distance of the touch input (i.e. figs, 5K-4, 5K-5, para. [0261, 0269]). However, the prior art does not teach determining whether to change a size based on whether a condition B is satisfied, wherein the condition B comprises that the movement speed of the touch input is less than the speed threshold value and the movement distance of the touch input is less than the first distance threshold value, and in response to the processor determining that the condition B is satisfied, control for changing a width of the cursor in proportion to a horizontal movement distance of the movement distance of the touch input, wherein the width of the cursor is to be changed by a value to be obtained by dividing a value obtained by multiplying a first distance threshold area and the horizontal movement distance of the touch input by a maximum change width, and wherein the maximum change width corresponds to a maximum value to which the width of the cursor is able to increase.
            In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filling date of the claimed invention to modify or integrate the apparatus of the prior art to incorporate the features of determining whether to change a size based on whether a condition B is satisfied, wherein the condition B comprises that the movement speed of the touch input is less than the speed threshold value and the movement distance of the touch input is less than the first distance threshold value, and in response to the processor determining that the condition B is satisfied, control for changing a width of the cursor in proportion to a horizontal movement distance of the movement distance of the touch input, wherein the width of the cursor is to be changed by a value to be obtained by dividing a value obtained by multiplying a first distance threshold area and the horizontal movement distance of the touch input by a maximum change width, and wherein the maximum change width corresponds to a maximum value to which the width of the cursor is able to increase as recited in the context of claims 1, 12, and 18, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAN H TRAN/Primary Examiner, Art Unit 2173